EXHIBIT 10.8D

EXECUTION COPY

AGREEMENT

This agreement (the “Agreement”) is made effective and entered into as of
May 14th, 2007 (the “Effective Date”) by and between:

Tercica, Inc., a company organized and existing under the laws of Delaware, USA,
established and having its principal office at 2000 Sierra Point Parkway, Suite
400, Brisbane, CA 94005 USA, (“COMPANY”) on the one part; and

LONZA Hopkinton, Inc., a company organized and existing under the laws of
Delaware, established and having its principal office at 97 South Street,
Hopkinton, MA 01748 USA, (“LONZA”) on the other part.

The parties identified above hereinafter sometimes individually referred to as
“Party” and collectively as “Parties”.

1. LONZA is engaged in the contract process development and manufacture of
biopharmaceutical products.

2. COMPANY is interested in retaining LONZA as COMPANY’s contract manufacturer
for the manufacture of recombinant human insulin-like growth factor-1 (“IGF-1”)
in the form of formulated bulk IGF-1 drug substance (“DRUG SUBSTANCE”). The DRUG
SUBSTANCE is used in the manufacture of COMPANY’s commercial drug product
Increlex® (mecasermin [ * ] infection) (“DRUG PRODUCT”).

3. The Parties agree under this Agreement to (i) effect a technology transfer of
COMPANY’s manufacturing process for the production of DRUG SUBSTANCE from
LONZA’s facility in Baltimore, MD (the “Baltimore Site”) to LONZA’s facility in
Hopkinton, MA (the “Hopkinton Site”) (such technology transfer activities, the
“Technology Transfer”), which Technology Transfer shall begin as of the
Effective Date; (ii) effect the primary terms and conditions, including without
limitation the PRINCIPAL TERMS (as that term is defined in Paragraph 10 below),
by which the Parties agree that LONZA shall perform the Technology Transfer and
provide COMPANY with process development and manufacturing services for the
production of DRUG SUBSTANCE at the Hopkinton Site, all as further described in
this Agreement; and (iii) expeditiously negotiate in good faith and enter into a
final and detailed agreement incorporating the terms and conditions of this
Agreement, including without limitation the PRINCIPAL TERMS (as that term is
defined in Paragraph 10 below), which agreement (the “Detailed Agreement”) may
contain additional provisions that are appropriate for Technology Transfer,
process development and manufacturing services for the manufacture of DRUG
SUBSTANCE at the Hopkinton Site, provided that any such additional provisions
are consistent with all terms and conditions of this Agreement.

4. With respect to Technology Transfer activities and all other activities
performed under this Agreement until the Detailed Agreement becomes effective,
the Parties agree that such activities will be performed in accordance with the
Standard Terms & Conditions (the “T & C”) included as Attachment A hereto. The T
& C are hereby incorporated into this Agreement by reference.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

1.



--------------------------------------------------------------------------------

EXECUTION COPY

 

5. The Technology Transfer shall commence [ * ], and the cGMP Conformance and
Pre-Commercial Campaign (as that term is defined in Paragraph 10 below) shall
commence [ * ]. A more detailed schedule for Technology Transfer, process
development and manufacture of DRUG SUBSTANCE in compliance with the regulatory
requirements for current good manufacturing practices promulgated by the U.S.
Food and Drug Administration (the “FDA”) under 21 C.F.R. Parts 210 and 211 (such
regulatory requirements collectively, “cGMP”) is set forth in Attachment B
hereto and is hereby agreed to by the Parties as a part of this Agreement and
the Detailed Agreement. [ * ]

6. Under this Agreement, COMPANY makes a firm capacity reservation for LONZA’s
process development and manufacturing capacity/personnel at the Hopkinton Site
as follows:

a. COMPANY and LONZA agree that, (i) within 14 days of the Effective Date of
this Agreement, COMPANY will pay to LONZA a non-refundable capacity reservation
fee in the amount of $1,300,000; (ii) with respect to the manufacture of
engineering batches of DRUG SUBSTANCE, COMPANY will pay to LONZA a cGMP capacity
reservation fee in the amount of $3,700,000 on or before January 4, 2008; and
(iii) at least 6 months prior to commencement of the cGMP Conformance and
Pre-Commercial Campaign (as that term is defined in Paragraph 10 below), COMPANY
will pay to LONZA an amount equal to [ * ] of total value of the total number of
cGMP batches of DRUG SUBSTANCE to be manufactured in such cGMP Conformance and
Pre-Commercial Campaign (the amounts set forth in items (i), (ii) and
(iii) collectively, the “Reservation Fee”). The balance of the total value of
the total number of cGMP batches manufactured in such cGMP Conformance and
Pre-Commercial Campaign will be due and payable to LONZA by COMPANY upon the
later of (i) [ * ] or (ii) [ * ]. The Reservation Fee will serve as a firm
reservation, by LONZA, of sufficient process development and manufacturing
capacity/personnel resources to produce DRUG SUBSTANCE at the Hopkinton Site for
COMPANY in accordance with the estimated time periods identified herein.

b. Pricing does not include [ * ]

c. The Reservation Fee is non-refundable, but upon entry into force of the
Detailed Agreement, the Reservation Fee will be fully creditable toward costs of
Technology Transfer and manufacture of engineering batches of DRUG SUBSTANCE.

7. LONZA shall be entitled to compensation for all Technology Transfer, process
development activities, and other work performed and expenses incurred by LONZA
(A) within the scope of work detailed in Attachment B hereto; and (B) on or
after the Effective Date through the date of termination of this Agreement or
the Detailed Agreement, whichever is later, provided that in no event shall the
total amount of such compensation exceed the amount of $5,000,000 (the sum of
the amounts set forth in items (i) and (ii) of the first sentence in Paragraph
6a. above).

Non-cGMP Activities:

COMPANY shall not be required to pay any additional costs (other than as set
forth in this Paragraph 7 and in Paragraph 6 above) for any Technology Transfer,
process development activities, or other work performed and expenses incurred by
LONZA, in each case (I) under this Agreement or the Detailed Agreement, except
cGMP manufacturing activities for the production of DRUG SUBSTANCE at the
Hopkinton Site by LONZA; (II) outside the scope of work detailed in Attachment B
hereto; and (III) on or after the Effective Date through

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

2.



--------------------------------------------------------------------------------

EXECUTION COPY

 

the date of termination of this Agreement or the Detailed Agreement, whichever
is later, which activities are mutually agreed to in writing by LONZA and
COMPANY or are required to meet obligations under any of the COMPANY’s
regulatory authorizations or regulatory submissions worldwide; provided,
however, that none of the foregoing shall include any activities which occur
after FDA Approval.

COMPANY shall pay for all Technology Transfer, process development activities,
and other work performed and expenses incurred by LONZA (x) under this Agreement
or the Detailed Agreement, except cGMP manufacturing activities for the
production of DRUG SUBSTANCE at the Hopkinton Site by LONZA; (y) outside the
scope of work detailed in Attachment B hereto; and (z) on or after the Effective
Date through the date of termination of this Agreement or the Detailed
Agreement, whichever is later, which activities are neither mutually agreed to
by the Parties nor required to meet obligations under any of the COMPANY’s
regulatory authorizations or regulatory submissions worldwide, on a time and
materials basis at the following hourly rates: (A) for technology transfer
activities, a rate of [ * ] per hour; (B) for process development activities, a
rate of [ * ] per hour; and (C) for any other work activities, a rate of [ * ]
per hour (the “Project Rates”). An outline of the activities within the scope of
work is set forth in Attachment B.

cGMP Activities:

Notwithstanding any other provision in this Paragraph 7, COMPANY shall pay for
all cGMP manufacturing activities for the production of DRUG SUBSTANCE at the
Hopkinton Site by LONZA according to the batch pricing schedule set forth under
the “Pricing” heading in Paragraph 10 of this Agreement. An outline of the cGMP
manufacturing activities is set forth in Attachment B.

8. All services to be provided or work to be performed under this Agreement or
the Detailed Agreement may be performed by LONZA or by any direct or indirect
subsidiary of LONZA’s parent company.

9. The information contained in this Agreement (including scope of work,
estimated completion dates and deliverables) is based and conditioned on
information supplied by and represented by COMPANY.

10. The Parties hereby agree to the following specific terms and conditions (the
“PRINCIPAL TERMS”), in keeping with which (and in keeping with all other terms
and conditions of this Agreement) LONZA shall perform Technology Transfer,
process development activities, manufacturing services, and production of DRUG
SUBSTANCE at the Hopkinton Site during the Term (as that term is defined under
the heading “License to LONZA” in this Paragraph 10 below):

Manufacturing:

 

  •  

The COMPANY’s manufacturing process for production of the DRUG SUBSTANCE will be
transferred from the Baltimore Site to the Hopkinton Site.

 

  •  

LONZA will establish COMPANY’s manufacturing process for the production of DRUG
SUBSTANCE on a [ * ] liter scale in compliance with cGMP and the Master
Production Record (which term shall have the same definition as that of “Master
Production Record” set forth in Section 1.43 of that certain Manufacturing
Services Agreement

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

3.



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

between Cambrex Bio Science Baltimore, Inc. and Tercica Medica, Inc. of
December 20, 2002, as amended, subject to any changes proposed by LONZA and
agreed to by COMPANY as necessary for scale-up and/or improvement of the process
to accommodate a [ * ] liter fermentation batch size) at the Hopkinton Site
(such process as established at the Hopkinton Site, the “Manufacturing
Process”).

 

  •  

LONZA will perform a manufacturing campaign using the Manufacturing Process to
produce DRUG SUBSTANCE for conformance and pre-commercial purposes (the “cGMP
Conformance and Pre-Commercial Campaign”) during the calendar years of [ * ] and
[ * ], which cGMP Conformance and Pre-Commercial Campaign shall be a single
campaign consisting of [ * ] validation batches of DRUG SUBSTANCE and up to [ *
] additional batches of DRUG SUBSTANCE.

 

  •  

LONZA will establish the Manufacturing Process in time for LONZA to perform
manufacturing campaigns throughout the calendar year [ * ], during which period
LONZA will produce DRUG SUBSTANCE for use in the manufacture of commercial DRUG
PRODUCT.

 

  •  

Upon the FDA’s approval (“FDA Approval”) of the Manufacturing Process for the
production of DRUG SUBSTANCE for use in the manufacture of DRUG PRODUCT for
commercial sale or clinical use (any such DRUG SUBSTANCE so produced after FDA
approval and designated for the manufacture of DRUG PRODUCT for commercial sale
or clinical use, the “COMMERCIAL DRUG SUBSTANCE”), COMPANY will have a minimum
purchase requirement of [ * ] batches of COMMERCIAL DRUG SUBSTANCE per year.

 

  •  

Subject to the COMPANY RIGHTS (as defined below), the Parties agree that with
respect to the purchase or supply of DRUG SUBSTANCE (including without
limitation COMMERCIAL DRUG SUBSTANCE) this Agreement and the Detailed Agreement
shall be construed as preventing or otherwise inhibiting COMPANY from
(i) manufacturing any additional supply of DRUG SUBSTANCE (ii) having any
additional supply of DRUG SUBSTANCE manufactured for COMPANY by one or more
third parties and/or (iii) purchasing any additional supply of DRUG SUBSTANCE
manufactured by one or more third parties.

 

  •  

LONZA shall have no obligation to manufacture and supply more than (i) [ * ] of
DRUG SUBSTANCE in each of the first [ * ] full calendar years of this Agreement
and the Detailed Agreement and (ii) [ * ] of DRUG SUBSTANCE in any of the
calendar year thereafter (collectively, the “Maximum Delivery Obligation”). In
the event that COMPANY shall notify (the “Excess Demand Notice”) LONZA of its
requirements for a quantity of DRUG SUBSTANCE in excess of the Maximum Delivery
Obligation (the “Excess Demand”), LONZA shall have a right of first refusal to
elect to supply such Excess Demand (the “Excess Demand Option”). LONZA shall
notify COMPANY in writing of whether or not it intends to exercise the Excess
Demand Option within [ * ] months of the date of receipt of the Excess Demand
Notice (the “Notice Period”). In the event that LONZA exercises the Excess
Demand Option, then LONZA shall be required to make

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

4.



--------------------------------------------------------------------------------

EXECUTION COPY

 

 

available a second location for the manufacture of the DRUG SUBSTANCE, and the
Parties shall promptly meet to discuss amending the Detailed Agreement to
provide for same. In the event that LONZA determines not to exercise the Excess
Demand Option or fails to provide COMPANY written notice of its intentions
regarding same within the Notice Period, then COMPANY shall be free to exercise
its rights, by itself or through one or more third parties, to (i) manufacture
any additional supply of DRUG SUBSTANCE, (ii) have any additional supply of DRUG
SUBSTANCE manufactured for COMPANY by one or more third parties and/or
(iii) purchase any additional supply of DRUG SUBSTANCE manufactured by one or
more third parties, in each case, solely in excess of the Maximum Delivery
Obligation as set forth above (the “COMPANY RIGHTS”).

Technology Transfer and Engineering:

 

  •  

In connection with the transfer of the required technology from the Baltimore
Site to the Hopkinton Site and the production of engineering batches of DRUG
SUBSTANCE, COMPANY will pay to LONZA the Reservation Fee as set forth in
Paragraph 6 above.

 

  •  

LONZA will initiate construction and purchasing of equipment upon execution of
this Agreement.

 

  •  

Lonza will produce up to [ * ] engineering batches of DRUG SUBSTANCE as outlined
in the Attachment B to this Agreement. If sufficient data are gathered from [ *
] engineering batches of DRUG SUBSTANCE, LONZA shall not produce [ * ]
engineering batch of DRUG SUBSTANCE, shall commence the cGMP Conformance and
Pre-Commercial Campaign, and COMPANY shall receive a credit in the amount of [ *
] to be applied against the Reimbursement Amount.

 

  •  

In connection with the initiation of construction and purchasing of equipment
and all spare parts, as well as assay validation and cleaning validation work,
LONZA will bear upfront costs of $6,600,000 (the “Construction Costs”);
provided, however, that should COMPANY fail to purchase at least [ * ] batches
of COMMERCIAL DRUG SUBSTANCE for any or no reason during the term of this
Agreement or the Detailed Agreement, whichever is longer, COMPANY would
reimburse LONZA for such costs by making a payment to LONZA in the amount of y,
where y (the “Reimbursement Amount”) is calculated according to the following
equation:

[ * ]

where x represents the number of batches of validation batches and COMMERCIAL
DRUG SUBSTANCE for which LONZA received payment in full.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

5.



--------------------------------------------------------------------------------

EXECUTION COPY

 

Pricing:

 

  •  

Validation or Mixed Validation / Commercial Campaign

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of only [ * ] consecutive validation batches of DRUG SUBSTANCE will
cost [ * ] per batch.

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of [ * ] consecutive validation batches of DRUG SUBSTANCE and [ * ]
consecutive batches of COMMERCIAL DRUG SUBSTANCE will cost [ * ] per batch;
provided, that all [ * ] batches shall be consecutively manufactured.

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of [ * ] consecutive validation batches of DRUG SUBSTANCE and [ * ]
consecutive batches of COMMERCIAL DRUG SUBSTANCE will cost [ * ] per batch;
provided that all [ * ] batches shall be consecutively manufactured.

 

  •  

Commercial Campaign (each a “Batch Pricing Tier”)

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of [ * ] consecutive batches of COMMERCIAL DRUG SUBSTANCE will cost [
* ] per batch;

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of [ * ] consecutive batches of COMMERCIAL DRUG SUBSTANCE will cost [
* ] per batch;

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of [ * ] consecutive batches of COMMERCIAL DRUG SUBSTANCE will cost [
* ] per batch;

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of [ * ] consecutive batches of COMMERCIAL DRUG SUBSTANCE will cost [
* ] per batch; and

 

  •  

Any manufacturing campaign in which LONZA uses the Manufacturing Process for the
production of [ * ] consecutive batches of COMMERCIAL DRUG SUBSTANCE will cost [
* ] per batch.

 

  •  

The pricing set forth above does not include cost of raw materials, consumables
and disposables

 

  •  

The Parties agree to switch to per gram pricing basis [ * ]

 

  •  

For first [ * ] full calendar years of manufacturing in which LONZA uses the
Manufacturing Process to produce COMMERCIAL DRUG SUBSTANCE, the pricing set
forth above may increase at a rate of up [ * ] annually. Thereafter, the then
current pricing may increase at a rate of [ * ] annually for the remainder of
the term of the Detailed Agreement or this Agreement, whichever is longer.

Forecasting:

 

  •  

Prior to the first calendar quarter (the “Initial Quarter”) for which COMPANY
wishes to establish a rolling supply of COMMERCIAL DRUG SUBSTANCE [ * ], and
thereafter before the first day of each subsequent calendar quarter, COMPANY
shall provide LONZA with a rolling forecast of the quantities of, and the
delivery dates for, COMMERCIAL DRUG SUBSTANCE that COMPANY shall require from
LONZA for [ * ] months commencing [ * ] thereafter (each such forecast, [ * ]),
each such [ * ] Forecast to be binding and non-binding as follows:

 

  •  

For the first [ * ] period in such [ * ] Forecast, COMPANY shall be required to
take delivery of or pay for [ * ] of the quantity of COMMERCIAL DRUG SUBSTANCE
forecasted for such [ * ] month period (the [ * ] Binding Quantity”).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

6.



--------------------------------------------------------------------------------

EXECUTION COPY

 

  •  

For the [ * ] period subsequent to the first [ * ] period in such [ * ]
Forecast, COMPANY would be required to take delivery of or pay for [ * ] of the
quantity of COMMERCIAL DRUG SUBSTANCE forecasted for such [ * ] month period
(the “[ * ] Binding Quantity”).

 

  •  

For the last [ * ] month period in such [ * ] Forecast, the quantity of
COMMERCIAL DRUG SUBSTANCE forecasted for such [ * ] month period will be
non-binding.

 

  •  

The Parties agree that, (i) for any of the first [ * ] calendar quarters in a [
* ] Forecast, the quantity forecasted in such calendar quarter and the quantity
forecasted for the same calendar quarter in the next consecutive [ * ] Forecast
shall not differ by greater than [ * ] and (ii) for any of the second [ * ] in a
[ * ] Forecast, the quantity forecasted in such calendar quarter and the
quantity forecasted for the same calendar quarter in the next consecutive [ * ]
Forecast shall not differ by greater than [ * ]; provided, however, that these
limitations shall not apply where COMPANY increases its [ * ] Forecast so as to
reach the next Batch Pricing Tier (but not beyond the Batch Pricing Tier
applicable for [ * ] Batches).

Term and Termination:

 

  •  

The Detailed Agreement shall continue in full force and effect for an initial
term of 8 years, subject to renewal for one or more additional terms of five
(5) years each, provided that the Parties agree in writing to any such renewal
no later than two (2) years prior to the expiration of the initial term or any
renewal thereof.

 

  •  

Either Party may terminate the Detailed Agreement for convenience upon three
(3) years’ prior written notice.

 

  •  

Notwithstanding any limitation set forth in Paragraph 7, in the event that
COMPANY terminates the Detailed Agreement for convenience or LONZA terminates
the Detailed Agreement for cause, COMPANY will pay to LONZA an amount equal to
the Reimbursement Amount plus the product of (i) the [ * ] of the then current [
* ] Forecast plus [ * ] of the [ * ] of the then current [ * ] Forecast (in each
case, as of the date of COMPANY’s or LONZA’s notice of termination, as
applicable), multiplied by (ii) the applicable per batch price set forth in this
Paragraph 10 above.

Representations, Warranties and other Provisions:

 

  •  

The Parties agree that this Agreement does not address all matters upon which
agreement must be reached in order for the Detailed Agreement to be in a form
and substance satisfactory to LONZA and COMPANY. The Parties agree that the
Detailed Agreement will include such terms and conditions as are customary in a
transaction of this type, including but not limited to, representations,
warranties, conditions, limitations, and covenants, provided that all such terms
and conditions to be included in the Detailed Agreement shall be consistent with
the PRINCIPAL TERMS and all other terms and conditions set forth in this
Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

7.



--------------------------------------------------------------------------------

EXECUTION COPY

 

License to LONZA

 

  •  

COMPANY hereby grants to LONZA, for the term of this Agreement as extended by
any renewal thereof or the term of the Detailed Agreement as extended by any
renewal thereof, whichever is longer (the “Term”), a royalty-free, paid-up,
non-exclusive license under any and all patents, patent applications, trade
secrets, know-how and all other intellectual property rights that are owned or
controlled by COMPANY as of the Effective Date or during the Term (“COMPANY
Intellectual Property”) necessary for LONZA to perform its obligations under
this Agreement or the Detailed Agreement, for the sole and limited purpose of
LONZA’s performance of its obligations under this Agreement or the Detailed
Agreement, including without limitation LONZA’s manufacture of DRUG SUBSTANCE
for COMPANY. Any COMPANY Intellectual Property received by or disclosed to LONZA
shall be treated as Confidential Information of COMPANY and shall be subject to
the obligations of confidentiality and restrictions on use set forth in
Paragraph 13 below.

License to COMPANY

 

  •  

LONZA hereby grants to COMPANY an irrevocable, paid-up, royalty-free,
non-exclusive license, with the right to grant and authorize sublicenses, under
any and all patents, patent applications, trade secrets, know-how and all other
intellectual property rights owned or controlled by LONZA as of the Effective
Date or during the Term that LONZA incorporates into the Manufacturing Process
or that is necessary to practice the Manufacturing Process (“LONZA Manufacturing
IP”), for the sole and limited purpose of manufacturing, using and/or selling of
DRUG SUBSTANCE, DRUG PRODUCT or any other product containing IGF-1. Upon
COMPANY’s reasonable request from time to time, LONZA shall document and
disclose to COMPANY or COMPANY’s designee all LONZA Manufacturing IP in
accordance with the exercise of COMPANY’s rights under this paragraph. Any LONZA
Manufacturing IP received by or disclosed to COMPANY shall be treated as
Confidential Information of LONZA and shall be subject to the obligations of
confidentiality and restrictions on use set forth in Paragraph 13 below. COMPANY
shall include a provision in all agreements with third party contractors for the
manufacture, use and/or sale of the DRUG SUBSTANCE, DRUG PRODUCT or any other
product containing IGF-1 that clearly states that such third party contractor’s
right to use LONZA Manufacturing IP and LONZA Confidential Information is
exclusively limited to the sole purpose of manufacturing, using and/or selling
DRUG SUBSTANCE, DRUG PRODUCT or any other product containing IGF-1.

11. The Parties will commence negotiations on the Detailed Agreement as soon as
possible upon execution of this Agreement by both Parties. Through good faith
negotiation, the Parties intend to execute the Detailed Agreement on or about
July 31, 2007. In the event that the Parties are unable to execute the Detailed
Agreement by July 31,2007, despite good faith efforts by both Parties, the
Parties shall agree to have the Uniform Commercial Code (as in effect in the
State of New York) supply any omitted terms and conditions of the Detailed
Agreement in a manner consistent with all of the terms of this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

8.



--------------------------------------------------------------------------------

EXECUTION COPY

 

12. This Agreement shall be effective as of the Effective Date and will
terminate upon the earlier of (i) entry into force of the Detailed Agreement, or
(ii) either Party giving three (3) years’ prior written notice to the other
Party, at any time or for any reason, provided that in no event may either Party
effect the termination of (A) this Agreement for convenience in accordance with
clause (ii) of this sentence, or (B) the Detailed Agreement for convenience in
accordance with the provisions under the heading “Term and Termination” in
Paragraph 10 above, on or before the fourth (4th) anniversary of the Effective
Date. The terms and conditions of Paragraphs 10 (but only the text under the
heading “License to COMPANY”), 12, and 13 of the Agreement, and the terms and
conditions of Paragraphs 1, 3, 8, 9, 10, 12, 13, 14, 15 and 16 of the T&C (in
Attachment A to this Agreement), shall survive any termination or expiration of
this Agreement or the Detailed Agreement.

13. Confidential Information.

Scope of Confidential Information

“Confidential Information” means all proprietary and confidential information
furnished by one Party to the other Party, including without limitation, any and
all trade secrets, know-how, designs, formulations, ingredients, samples,
processes, machines, processing and control information, product performance
data, manuals, supplier lists, customer lists, purchase and sale records, price
and pricing information, marketing information and computer programs, whether
developed by the disclosing Party or furnished to such Party by a third party.

Non-Disclosure and Non-Use.

It is contemplated that in the course of the performance of this Agreement or
the Detailed Agreement each Party may, from time to time, disclose its
Confidential Information to the other Party. LONZA agrees that, except as
expressly provided herein, it shall not disclose to any third party other than
any affiliate, parent or subsidiary of LONZA, Confidential Information received
from or disclosed to it by COMPANY, and it shall not use any such Confidential
Information for any purpose other than to fulfill LONZA’s obligations hereunder.
COMPANY agrees that, except as expressly provided herein, it shall not disclose
to any third party other than any affiliate, parent or subsidiary of COMPANY,
Confidential Information received from or disclosed to it by LONZA, and it shall
not use any such Confidential Information for any purpose other than to fulfill
COMPANY’s obligations hereunder.

Exclusions.

The obligations of confidentiality and restrictions on use set forth in this
Paragraph 13 shall not apply to information that: (i) at the time of disclosure,
is known publicly or thereafter becomes known publicly through no fault of the
receiving Party, its affiliates or agents; (ii) becomes available to the
receiving Party from a third party not legally prohibited from disclosing such
information; (iii) was developed by the receiving Party independently of
Confidential Information obtained from the disclosing Party as evidenced by
written records; (iv) was already known to the receiving Party before the
receipt of such information from the disclosing Party, as shown by the receiving
Party’s prior written records; or (v) is released by the receiving Party with
the prior written consent of the disclosing Party.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

9.



--------------------------------------------------------------------------------

EXECUTION COPY

 

Exceptions to Duty of Nondisclosure.

Notwithstanding the above, nothing contained in this Agreement or the Detailed
Agreement shall preclude Company or LONZA from utilizing or disclosing
Confidential Information of the other Party as may be necessary in prosecuting
patent rights, obtaining governmental marketing approvals, manufacturing DRUG
SUBSTANCE pursuant to the terms and conditions of this Agreement or the Detailed
Agreement, or complying with other governmental laws and regulations or court
orders (provided that the Party compelled to disclose such information provides
the disclosing Party with prompt advance notice of such requirement of
disclosure and all reasonable cooperation in connection with any action that the
disclosing Party may pursue to limit or avoid such requirement of disclosure
and/or obtain confidential treatment of the information subject to such
requirement, all to the extent permitted by law). LONZA shall be permitted to
disclose COMPANY’s Confidential Information to third party developmental and
analytical services providers in connection with performance of LONZA’s
obligations hereunder, provided that such providers shall be subject to
confidentiality agreements with provisions at least as protective as the terms
and conditions set forth herein. COMPANY shall be permitted to disclose and use
LONZA’s Confidential Information that solely consists of LONZA Manufacturing IP
in accordance with the exercise of COMPANY’s rights under Paragraph 10 above,
provided that any third party who receives such Confidential Information in
connection with any such exercise of rights shall be subject to confidentiality
agreements imposing obligations of confidentiality and restrictions on use at
least as protective as the terms and conditions set forth herein. The
obligations of the parties relating to Confidential Information shall expire ten
(10) years after the termination or expiration of the Term.

Government Disclosure for Purposes of Obtaining Regulatory Approval.

Each Party may disclose Confidential Information of the other Party hereunder to
the extent required by applicable law or regulation in connection with any
submission to a regulatory authority relating to DRUG SUBSTANCE, DRUG PRODUCT or
any other product containing IGF-1 manufactured by the Manufacturing Process,
provided that if a Party is required by law and/or regulation to make any such
disclosure of the other Party’s Confidential Information, the disclosing Party
will give reasonable advance notice to the other Party of such disclosure
requirement and will use good faith efforts to assist such other Party in
securing a protective order or confidential treatment of such Confidential
Information required to be disclosed, except where such notice is impractical,
for example in the event of a medical emergency, in which case the disclosing
Party shall give notice to the other Party as soon as is reasonably practical.

Public Announcements and SEC Filings.

Except as otherwise set forth in this Paragraph 11, neither Party shall make
public the terms of this Agreement or the transactions contemplated herein, or
make any public statement which includes the name of the other Party or any of
its affiliates, or otherwise use the name of the other Party or any of its
affiliates in any public statement or document without the prior written consent
of the other Party. Any such public announcement proposed by a Party that names
the other Party shall first be provided in draft form to the other Party. Each
Party agrees that it shall cooperate fully and in a timely manner with the other
with respect to all required disclosures to the Securities and Exchange
Commission and any other governmental or regulatory agencies, including requests
for confidential treatment of Confidential Information of either Party included
in any such disclosure. Since the applicable securities laws require

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

10.



--------------------------------------------------------------------------------

EXECUTION COPY

 

COMPANY to file this Agreement, COMPANY shall (a) provide to LONZA a copy of the
redacted version COMPANY intends to file, (b) provide LONZA a reasonable
opportunity to comment thereon, and (c) redact such additional information as
requested by LONZA, unless disclosure thereof is required by law and compelled
by the Securities and Exchange Commission.

{remainder of page intentionally left blank}

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

11.



--------------------------------------------------------------------------------

EXECUTION COPY

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by and through
their duly authorized representatives.

 

TERCICA, INC.   LONZA HOPKINTON, INC. By:  

/s/ Andrew Grethlein

  By:  

/s/ Anthony Rotunno

  (Signature)     (Signature) Print Name:   Andrew Grethlein   Print Name:  
Anthony Rotunno Title:   Senior Vice President   Title:   VP, U.S. Microbial
Operations Date:   14-May-2007   Date:   14-May-07

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

12.



--------------------------------------------------------------------------------

EXECUTION COPY

 

Attachment A

STANDARD TERMS & CONDITIONS

1. PRODUCT/INTELLECTUAL PROPERTY:

COMPANY represents and warrants to LONZA that, to the best of its knowledge,
(a) it has the requisite intellectual property rights related to the PRODUCT and
(b) the work performed by LONZA under the Agreement will not infringe any valid
and enforceable patent right or violate any trade secret right of a third party.

2. PAYMENT:

All payments to LONZA by COMPANY for work performed by LONZA under the Agreement
shall be in United States currency and shall be by check, wire transfer, money
order or other method of payment approved in writing by LONZA. Payment for
materials and consumables (i.e. reimbursable costs) and payment for any other
fee, cost or charge payable to LONZA by COMPANY under the Agreement shall be due
and payable within [ * ] days of COMPANY’s receipt of any invoice for the same
sent by LONZA to COMPANY. Any fee, charge or other payment due to LONZA by
COMPANY that is not paid within [ * ] after it is due shall accrue interest,
from the date when the same was due and payable, at the rate of [ * ] per annum,
payable on demand.

3. WARRANTY:

LONZA makes no representation or warranty regarding the DRUG SUBSTANCE’s safety
or effectiveness, or otherwise, except that LONZA shall perform activities under
the Agreement in compliance with all applicable regulatory requirements,
including without limitation cGMP requirements. COMPANY acknowledges and agrees
that LONZA and/or LONZA’s personnel (i) have not participated in the invention
or testing of the DRUG SUBSTANCE, and (ii) have not evaluated the DRUG
SUBSTANCE’s safety or suitability for use in humans or others. Other than
quality control testing of the DRUG SUBSTANCE by LONZA as part of the work
performed by LONZA under the Agreement, LONZA shall not be in any way
responsible for DRUG SUBSTANCE testing. Notwithstanding the foregoing, LONZA
warrants to COMPANY that all DRUG SUBSTANCE manufactured by LONZA using the
Manufacturing Process hereunder: (i) was manufactured and analyzed in
conformance with the Master Production Record; (ii) was transferred to COMPANY
with a Certificate of Compliance that is accurate and complete with respect to
each batch of DRUG SUBSTANCE so manufactured; (iii) was manufactured in
compliance with cGMP; (iv) was packaged in accordance with shipping
specifications for such DRUG SUBSTANCE; and (vi) was transferred free and clear
of any liens or encumbrances of any kind to the extent arising through or as a
result of the acts or omissions of LONZA, its affiliates or their respective
agents. LONZA hereby warrants that during the Term the Hopkinton Site will be
maintained in accordance with cGMP and in such condition as will allow LONZA to
manufacture DRUG SUBSTANCE in compliance with cGMP and in conformance with the
Master Production Record.

4. COMPANY SUPPLIED MATERIALS, CONSUMABLES AND EQUIPMENT:

COMPANY shall be responsible to supply and/or pay for all materials and
consumables (i.e reimbursable costs). All materials and consumables shall be
invoiced to COMPANY by LONZA at the relevant Acquisition Cost. “Acquisition
Cost” shall mean [ * ] for any such materials, including, but not limited to, [
* ], and also including (i) with respect to all ingredients, solvents and other
components of the DRUG SUBSTANCE required to perform the Manufacturing Process
(excluding bags, liners and other single use or regularly replaced materials
that are required to perform the Manufacturing Process, non-sterile coverings or
protective gear used by

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

13.



--------------------------------------------------------------------------------

EXECUTION COPY

 

LONZA employees or agents in the course of performing the development and
manufacturing services hereunder (including without limitation, gloves,
coveralls, booties, eye shields and the like) and Resins (as defined below))
(collectively, “Raw Materials”) all of which meet the applicable material
specifications, [ * ] and (ii) with respect to all chromatographic media
intended to refine or purify the DRUG SUBSTANCE, as specified in the Master
Production Record, all of which meet the applicable materials specifications
(the “Resins”), [ * ]..

If additional equipment, other than what is supplied by LONZA, is needed to
perform work under the Agreement, LONZA shall be responsible to supply and/or
pay for the equipment.

5. HAZARDOUS WASTE:

LONZA shall provide COMPANY with prior written notice of any hazardous waste
that may be generated by the work performed by LONZA under the Agreement, only
if such waste cannot be disposed of through LONZA’s standard waste disposal
system. LONZA shall make any necessary special arrangements for disposal of such
hazardous waste and COMPANY shall be solely responsible for all costs associated
therewith.

6. TAXES:

Any federal, state, county or municipal sales or use tax, excise, customs
charges, duties or similar charge, or any other tax assessment (other than that
assessed against income), license, fee or other charge lawfully assessed or
charged on the manufacture, sale or transportation of DRUG SUBSTANCE or DRUG
PRODUCT sold pursuant to the Agreement, and all government license filing fees
and Prescription Drug User (PDUFA) annual establishment fees with respect to all
DRUG SUBSTANCE or DRUG PRODUCT she be paid by COMPANY.

7. LONZA PERSONNEL:

COMPANY agrees not to solicit for employment (or for use as an independent
contractor) LONZA employees during the term of the Agreement and for a period of
one (1) year thereafter.

8. DELIVERY OF PRODUCT SAMPLES, SHIPPING CHARGES:

If the Agreement is terminated and the Detailed Agreement has not become
effective at the time of such termination, LONZA shall ship to COMPANY (i) the
DRUG SUBSTANCE, (ii) COMPANY supplied equipment and samples, (iii) or any other
COMPANY owned items in accordance with the COMPANY’s packing and shipping
instructions, as provided by COMPANY to LONZA, all by common carrier, unless
otherwise specified by COMPANY. Delivery shall be F.O.B. Shipping Point (the
LONZA facility). COMPANY shall provide its preferred carrier’s account number
and shall pay for all shipping costs in connection with the delivery of each
shipped item. LONZA’s responsibility ceases and COMPANY’s risk of loss arises,
upon delivery of each shipped item to the common carrier or common carrier’s
authorized agent.

9. INDEMNIFICATION:

(a) COMPANY shall indemnify, defend and hold LONZA, its affiliates, and their
respective directors, officers, employees and agents harmless from and against
all losses, damages, liabilities, settlements, penalties, fines, costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) (collectively, “Liabilities”) to the extent such Liabilities arise out
of or result from any claim, lawsuit or other action or threat by a third party
arising out of, resulting from or related to (i) the manufacture, use, handling,
distribution, marketing or sale of the DRUG PRODUCT, the DRUG SUBSTANCE or any
product containing IGF-1, in any form, (ii) any material breach of the
representations, warranties and covenants made by COMPANY under this Agreement
and the Detailed Agreement, (iii) COMPANY’s negligent acts or omissions or
willful misconduct and/or (iv) any recall of the DRUG PRODUCT, DRUG

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

14.



--------------------------------------------------------------------------------

EXECUTION COPY

 

SUBSTANCE or any product containing IGF-1, in any form, provided that the
foregoing obligation of indemnification shall not apply to the extent any such
Liability arises out of or results from any material breach of the
representations warranties and covenants made by LONZA in this Agreement and the
Detailed Agreement, or LONZA’s negligent acts or omissions or willful
misconduct.

(b) COMPANY shall indemnify, defend and hold LONZA, its affiliates and their
respective directors, officers, employees and agents harmless from and against
all Liabilities to the extent such Liabilities arise out of, result from or are
related to any claim by a third party that LONZA’s manufacture of the DRUG
SUBSTANCE for COMPANY hereunder or under the Detailed Agreement, to the extent
such manufacture of DRUG SUBSTANCE is in compliance with the Master Production
Record and the Manufacturing Process, infringes the intellectual property rights
of such third party.

(c) Subject to and except to the extent of any indemnification from COMPANY
pursuant to subclause (a) or (b) above, LONZA shall indemnify, defend and hold
COMPANY, and its affiliates, and their respective directors, officers, employees
and agents harmless from and against all Liabilities to the extent such
Liabilities arise out of or result from (i) any material breach of the
representations and warranties made by LONZA under this Agreement and the
Detailed Agreement or any material breach of any of the covenants made by LONZA
or (ii) LONZA’s negligent acts or omissions or willful misconduct. An
indemnified Party (the “Indemnitee”) which intends to claim indemnification
shall promptly notify the indemnifying Party (the “Indemnitor”) in writing of
any claim, lawsuit or other action in respect of which the Indemnitee, its
affiliates or any of their respective directors, officers, employees and agents
intend to claim such indemnification. Any delay in the Indemnitee’s notification
to the Indemnitor of the claim for which Indemnitee intends to seek
indemnification hereunder shall not preclude the Indemnitor’s obligation of
indemnification for such claim, except to the extent such delay results in
substantial prejudice to the Indemnitor. The Indemnitee shall permit, and cause
its affiliates and their respective directors, officers, employees and agents to
permit, the Indemnitor, at its discretion, to settle any such claim lawsuit or
other action and agrees to the complete control of such defense or settlement by
the Indemnitor; provided, however, that in order for the Indemnitor to exercise
such rights, such settlement does not adversely affect the Indemnitee’s rights
under this Agreement, impose any obligations on the Indemnitee in addition to
those set forth herein, or admit wrongdoing on the part of the Indemnified Party
(an “Adverse Settlement”). No Adverse Settlement shall be settled without the
prior written consent of the Indemnitee. The Indemnitee, its affiliates and
their respective directors, officers, employees and agents shall provide all
reasonable cooperation with the Indemnitor and its legal representatives in the
investigation and defense of any claim, lawsuit or other action covered by this
indemnification, all at the reasonable expense of the Indemnitor. The Indemnitee
shall have the right, but not the obligation, to be represented by counsel of
its own selection and expense.

10. LIMITATION OF LIABILITY:

COMPANY HEREBY AGREES THAT TO THE FULLEST EXTENT PERMITTED BY LAW, LONZA’S
LIABILITY TO COMPANY FOR ANY AND ALL INJURIES, CLAIMS, LOSSES, EXPENSES, OR
DAMAGES, WHATSOEVER, ARISING OUT OF ANY BREACH OF THE AGREEMENT OR THE DETAILED
AGREEMENT, OR ANY CAUSE OF ACTION FOR BREACH OF THE AGREEMENT OR THE DETAILED
AGREEMENT, SHALL NOT EXCEED (I) PRIOR TO FDA APPROVAL, THE TOTAL CHARGES PAID BY
COMPANY TO LONZA UNDER THE AGREEMENT OR THE DETAILED AGREEMENT AND (II) FROM AND
AFTER FDA APPROVAL, THE GREATER OF (A) THE TOTAL CHARGES PAID BY COMPANY TO
LONZA DURING THE TWENTY-FOUR (24) MONTHS PRECEDING THE EVENT GIVING

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

15.



--------------------------------------------------------------------------------

EXECUTION COPY

 

RISE TO LIABILITY OR (B) FIVE (5) MILLION DOLLARS (COLLECTIVELY, THE “DOLLAR
CAP”). TO THE EXTENT THAT THIS CLAUSE CONFLICTS WITH ANY OTHER CLAUSE, THIS
CLAUSE SHALL TAKE PRECEDENCE OVER SUCH CONFLICTING CLAUSE, EXCEPT TO THE EXTENT
OTHERWISE PROVIDED IN THIS PARAGRAPH 10 BELOW. IF APPLICABLE LAW PREVENTS
ENFORCEMENT OF THIS CLAUSE, THEN THIS CLAUSE SHALL BE DEEMED MODIFIED TO PROVIDE
THE MAXIMUM PROTECTION TO LONZA AS IS ALLOWABLE UNDER APPLICABLE LAW. THE DOLLAR
CAP SHALL NOT APPLY TO ANY LIABILITY ARISING FROM ANY OBLIGATION OF
INDEMNIFICATION PROVIDED IN PARAGRAPH 9 ABOVE.

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES
FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY
DAMAGES (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS OR GOODWILL)
SUFFERED OR INCURRED BY SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH
ANY BREACH OF THE AGREEMENT OR THE DETAILED AGREEMENT, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. THE FOREGOING LIMITATION SHALL NOT APPLY TO (I) ANY
OBLIGATION OF INDEMNIFICATION PROVIDED IN PARAGRAPH 9 ABOVE; OR (II) ANY CAUSE
OF ACTION ARISING FROM THE FAILURE OF LONZA TO MEET A DRUG SUBSTANCE
MANUFACTURING COMMITMENT OR DELIVER A FIRM ORDER FOR MANUFACTURING AND SUPPLY OF
DRUG SUBSTANCE WITHIN [ * ] DAYS OF THE APPLICABLE DELIVERY DATE, WHERE SUCH
FAILURE IS A RESULT OF LONZA’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR
INTENTIONAL BREACH OF THE AGREEMENT OR THE DETAILED AGREEMENT (SO LONG AS SUCH
FAILURE IS NOT DUE TO A BREACH OF THE AGREEMENT OR DETAILED AGREEMENT BY
COMPANY) (A “DELIVERY DELINQUENCY”). NOTWITHSTANDING THE FOREGOING, THE DOLLAR
CAP SHALL CONTINUE TO APPLY IN THE EVENT OF A DELIVERY DELINQUENCY, EXCEPT TO
THE EXTENT OTHERWISE PROVIDED IN THIS PARAGRAPH 10 BELOW.

NOTWITHSTANDING ANY OTHER PROVISION IN THIS PARAGRAPH 10, IN THE EVENT OF ANY
DELIVERY DELINQUENCY, COMPANY MAY ELECT TO PROVIDE LONZA WITH A NOTICE OF
TERMINATION FOR CAUSE, WHICH NOTICE SHALL EFFECT A TERMINATION IN ACCORDANCE
WITH AND PURSUANT TO THE PROVISIONS OF PARAGRAPH 12 OF THIS AGREEMENT; PROVIDED
HOWEVER, (I) FOR THE DURATION OF THE PERIOD COMMENCING ON LONZA’S RECEIPT OF THE
NOTICE OF TERMINATION FOR CAUSE IN ACCORDANCE WITH THIS SENTENCE UP UNTIL THE
EFFECTIVE DATE OF TERMINATION PROVIDED IN PARAGRAPH 12 OF THIS AGREEMENT (THE
“WINDING-UP PERIOD”), THIS AGREEMENT OR THE DETAILED AGREEMENT, AS APPLICABLE,
SHALL REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO ALL RIGHTS AND OBLIGATIONS
OF THE PARTIES THEREUNDER, INCLUDING WITHOUT LIMITATION LONZA’S OBLIGATIONS TO
MANUFACTURE AND SUPPLY TO COMPANY COMMERCIAL DRUG SUBSTANCE, DRUG SUBSTANCE AND
ANY OTHER PRODUCT CONTAINING IGF-1 UNDER THE TERMS AND CONDITIONS OF THE
AGREEMENT OR THE DETAILED AGREEMENT, ANY BREACH OF WHICH OBLIGATIONS SHALL
ENTITLE COMPANY TO INJUNCTIVE RELIEF FOR THE SPECIFIC PERFORMANCE OF THE SAME,
WHICH RELIEF MAY AWARDED BY, OR IN CASE OF SUCH RELIEF AWARDED IN ANOTHER FORUM
AN ORDER OF ENFORCEMENT MAY BE ISSUED BY, ANY COURT OF COMPETENT JURISDICTION,
AND THE PARTIES HEREBY AGREE AND STIPULATE THAT THE INADEQUACY OF MONETARY
DAMAGES AND THE BALANCE OF EQUITIES JUSTIFY THE GRANT OF ANY SUCH INJUNCTIVE
RELIEF, WHICH RELIEF SHALL BE IN ADDITION TO ANY AND ALL OTHER REMEDIES TO WHICH

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

16.



--------------------------------------------------------------------------------

EXECUTION COPY

 

COMPANY MAY BE ENTITLED AT LAW OR IN EQUITY; AND (II) LONZA SHALL BE LIABLE FOR
ANY AND ALL COSTS INCURRED DURING THE WINDING-UP PERIOD IN CONNECTION WITH
(A) TECHNOLOGY TRANSFER ACTIVITIES FOR THE TRANSFER TO THE FACILITY OF ANY THIRD
PARTY MANUFACTURER DESIGNATED BY COMPANY (THE “THIRD PARTY MANUFACTURING SITE”),
OF ANY AND ALL TECHNOLOGY INVOLVED IN THE MANUFACTURING PROCESS(ES) USED BY
LONZA IN THE PRODUCTION OF DRUG SUBSTANCE, COMMERCIAL DRUG SUBSTANCE, AND/OR ANY
OTHER PRODUCT CONTAINING IGF-1 FOR COMPANY (THE “MANUFACTURED PRODUCTS”)
(B) PROCESS DEVELOPMENT ACTIVITIES FOR THE ESTABLISHMENT OF THE MANUFACTURING
PROCESS(ES) DESCRIBED IN CLAUSE (A) OF THIS SENTENCE AT THE THIRD PARTY
MANUFACTURING SITE, AND (C) PROCESS VALIDATION AND QUALIFICATION ACTIVITIES IN
SUPPORT OF ANY AND ALL REGULATORY AUTHORIZATION(S) NECESSARY FOR THE THIRD PARTY
MANUFACTURING SITE TO SERVE AS A REPLACEMENT FOR LONZA AS COMPANY’S SOURCE OF
MANUFACTURING AND SUPPLY FOR THE MANUFACTURED PRODUCTS, BUT IN NO EVENT SHALL
LONZA’S LIABILITY FOR COSTS PURSUANT TO CLAUSE (II) OF THIS SENTENCE EXCEED [ *
] DOLLARS ($[ * ]).

11. SECURITY PROCEDURES:

COMPANY personnel authorized to have access to the LONZA facility in connection
with the work performed by LONZA under the Agreement shall abide by the security
procedures established by LONZA. COMPANY shall be liable for any breaches of
security by COMPANY personnel. All COMPANY personnel shall agree to abide by
LONZA policies and standard operating procedures established by LONZA.

12. RECORDS:

LONZA will maintain accurate records for all work performed by LONZA under the
Agreement. If process development work is performed under the Agreement, LONZA
will maintain accurate records of such process development work (the
‘‘Development Records”). COMPANY shall own the Development Records developed for
COMPANY.

13. GOVERNING LAW:

The Agreement and any suits, disputes, actions or other legal proceedings
related to or arising out of the work performed by LONZA under the Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York, without giving effect to its conflicts of laws provisions.

14. SEVERABILITY:

Each provision shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses herein. If one or more of the provisions shall for any
reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable at law, such provision or provisions shall
be construed by the appropriate judicial body by limiting or reducing it or them
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear.

15. TERMINATION:

The work performed by LONZA under the Agreement can be terminated in accordance
with the termination provisions stated in the body of the Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

17.



--------------------------------------------------------------------------------

EXECUTION COPY

 

16. DEFINITIONS:

Capitalized terms not herein defined shall have the meanings ascribed to them in
the Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

18.



--------------------------------------------------------------------------------

EXECUTION COPY

 

Attachment B

[*]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

19.